DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In response to an Office action mailed on 03/30/2021 (“03-30-21 OA”), the Applicant amended independent claims 1, 12 and 16 in a reply filed on 06/28/2021.
	Currently, claims 1-20 are pending.
Response to Arguments
Applicant’s amendments to independent claims 1, 12 and 16 have overcome the prior-art rejections as set forth in the 03-30-21 OA.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Independent claim 1 is allowed, because the prior art of record, including Lee and Tsai, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein the forming the second planarization layer and the dry etching are repeated in an order of forming the second planarization layer and dry etching at least once to remove the portion of the second planarization layer provided between the plurality of light emitting cells.
Claims 2-11 are allowed, because they depend from the allowed claim 1.
Independent claim 12 is allowed, because the prior art of record, including Lee and Tsai, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein the forming the second planarization layer and the dry etching are repeated in an order of forming the second planarization layer and dry etching at least once to remove the portion of the second planarization layer provided between the plurality of light emitting cells.
Claims 13-15 are allowed, because they depend from the allowed claim 12.
Independent claim 16 is allowed, because the prior art of record, including Lee and Tsai, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 16, wherein the forming the second planarization layer and the dry etching are repeated in an order of forming the second planarization layer and dry etching at least once to remove the portion of the second planarization layer positioned between the plurality of light emitting cells.
Claims 17-20 are allowed, because they depend from the allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.L./Examiner, Art Unit 2895                   

/JAY C CHANG/Primary Examiner, Art Unit 2895